IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                       AT NASHVILLE
                         December 12, 2001 Session

        STATE OF TENNESSEE v. RHONDA PATRICIA MAYES

                       Circuit Court for Marshall County
                                   No. 14315



               No. M2001-00423-CCA-R3-CD - Filed June 27, 2002


                ORDER VACATING OPINION AND JUDGMENT


     The opinion and judgment entered June 24, 2002, are hereby VACATED and
WITHDRAWN. A corrected opinion and judgment will be filed in due course.



                                          Per Curiam

                                          John Everett Williams, Judge
                                          Joe G. Riley, Judge
                                          James Curwood Witt, Jr., Judge